Case 1:16-cv-02517-AT-RWL Document 249
                                   245 Filed 07/20/20
                                             07/14/20 Page 1 of 4




            7/20/2020
Case 1:16-cv-02517-AT-RWL Document 249
                                   245 Filed 07/20/20
                                             07/14/20 Page 2 of 4
Case 1:16-cv-02517-AT-RWL Document 249
                                   245 Filed 07/20/20
                                             07/14/20 Page 3 of 4




                  Pro Se Plaintiff's application for the Court to
                  provide pro bono counsel is denied without
                  prejudice to renewing in the event Defendants'
                  motion for summary judgment is denied.

                  The Clerk's Office is directed to mail a copy of this
                  Order to Plaintiff and note service on the docket.




                  7/20/2020
Case 1:16-cv-02517-AT-RWL Document 249
                                   245 Filed 07/20/20
                                             07/14/20 Page 4 of 4
